In an action to recover damages for personal injuries, the plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Kings County (Barasch, J.), entered June 4,1999, which, upon a jury verdict finding him 80% at fault and the defendant *20820% at fault in the happening of the accident, awarded him the principal sum of only $58,757.59.
Ordered that the judgment is affirmed, with costs.
The plaintiff was struck by an oncoming subway train while he was walking on a subway track. His contention that the jury charge was unduly prejudicial is without merit. Further, any error in the court’s charge was harmless (see, Manna v Don Diego, 261 AD2d 590; Greenberg v Yellow Frgt. Sys., 237 AD2d 568).
In addition, the plaintiffs claim that the verdict was against the weight of the evidence because the jury did not award any damages for future pain and suffering is without merit, as there was sufficient evidence in the record to allow the jury to conclude that the plaintiff will not have any future pain and suffering (see, Mattel v Figueroa, 262 AD2d 459; Ventriglio v Active Airport Serv., 234 AD2d 451; Nicastro v Park, 113 AD2d 129). Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.